Stephens, J.,
dissenting. It is true that the bond is payable to Turner Monroe in his individual capacity. He can nevertheless, by proper proof of all the circumstances, sue in his representative capacity as administrator of the estate of Jeannette Green and recover on the bond. 18 Cyc. 877. This being true, it would seem that, where all of the facts necessary to support a recovery can be ascertained from the record, judgment could be entered up in favor of the opposite party, Turner Monroe, as administrator of the estate of Jeannette Green, just as if the bond had been made to Turner Monroe in his representative capacity, and without inquiring into any matters dehors the record. The bond being entitled in the cause of Turner Monroe, administrator, v. Metropolitan Life Insurance Company, -in the municipal court of Macon, and it appearing from the answer of the judge of that court to the writ of certiorari on file in the instant case that no case was pending in the municipal court of Macon in which Turner Monroe was plaintiff against the Metropolitan Life Insurance Company except the ease of Turner Monroe as administrator of the estate of Jeannette Green, it seems that the facts necessary to establish liability on the bond in favor of Turner Monroe as administrator of the estate of Jeannette Green are supplied by the record, and therefore judgment can be rendered on the bond without inquiry into matters outside the record.